© TK00 P= w2

Case 20-10343-LSS Doc 3619-1 Filed 05/12/21 Page 1of3

yrypp od wy

Li9ge-~ IG >\
A -

—_
‘Le ahve SE may Canny”
J ut fo the 2G LPOG Ct Posterreh 4.f-
~ fee time. Ay ees be SonteOt., Srackl, A AN
ap #8 a. L jotnck the be ys £68475 wk
Nan. flac, pear Sulben ct at the
hkl ities foes 2c, Meek, Second flea ee ob ov
[<0 ~ yp w (ans { das There | oud” ( went
fo one Nilke Snel +¢ ney hak a nravken d
th CATA Moun Mc 4NtAr w 4 ( gue ce Heft
yior_lev dorsey> 3 far Werkond, ) ta eevRAr
lef the house tinsel
But A peel The Paw. Mat wight nei a
Lit got dark, Phot 's ae Af an ft Wat
SOs Pp) peed. b Jacky fh Ths Fire went
out You ¢ Couta'4;T S20 the oe S mya\as yams
They Oe whew Ue, Sheget vY1af av) dy
F fooy “betel SIA $n a/( we had Dt OVS,
+42 ben yH=-TO,s Was Pap,
a Len > te W 48 Wade of W 6c dun
yrs ( ~cl they WWE pt. Aline adn Yo) bey dayethea'e

y ft f Litter ACY OLp £ ») pkey) be Art oN y | Le ; and)

ow; XM + rset .

Sq bin ak? 6 withthe. A Site +, sage
Fie The Fs 50 wedtaut, atti, qwrt,
t we. to
Why oat NOre au aSVeep \ / AS sf UmeZ, di Dud

s 4 wt / ae Z
\YCyr\e Wb Oe the & ad IN Kargp ( Auf Pihind “WL } devin}
fn ht ce AE tn sw teded pilates at Leo IF
Aman I Yrkw Swi rthed peu! C OW), AG
4

 
Case 20-10343-LSS Doc 3619-1 Filed 05/12/21 Page 2of3

S pYye +t, ‘ r~ ch Ow be on &. \ AW ee OL ink *
ays THOR ay (KO * ot 2 4| mt aH sudden ( ee
Ne \ sshic ln S Ste ate FB [7 nm ,
| ¥ye & ovr thy 5 ) Ke H ry | Gt STs chil /

WAS shocks | Rhea ba Whe
to do. ( Couldaln os ac ABO ., CoergQ | Ay aaa
fun’ woven Sh Yrety bee Wel,
W bain LL qeo bs hr Ww PRN Mor A

3 He go fw. y visions sh ul tee ds wet
PA not even Mr. Water
Now | Sie HS 5 Gasuryued 2n TV Bard)
Colled sp te ne ‘rie wlan.
N ow Way — Da Fee it Sa rneP wy

Cou [ ad bot VONEC in

(As — Nera sind. Yu ce COPY ot Post ap
6S 4 ss4ry You Felts Wad /F- be \

 
RALEIGH NC 275
Research Triangle Region
7 MAY 2021 PM3 L @

   
 

Justi ee LAUR) Sever SHUN

BSA BANK RU teu, Gas Vv
Sa MARKET sree (om a

ington , DE. (9905

hi}

eee begd AL A ees yY aa gheg ated oeed aad py heeded,

Case 20-10343-LSS Doc 3619-1 Filed 05/12/21 Page 3of3

 

 
